Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 25, 2021

                                      No. 04-21-00213-CV

                     AIKG, LLC d/b/a Andretti Indoor Karting & Games,
                                       Appellant

                                                v.

                            CSP CONSULTANTS GROUP, LLC,
                                      Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI12924
                            Honorable Tina Torres, Judge Presiding

                                         ORDER
       On May 27, 2021, this court stayed all proceedings at the trial court level pending further
order of this court. After reviewing the parties’ supplemental briefing, we have determined that
appellant is not entitled to relief and ORDER the stay lifted.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court